PER CURIAM.
This is an appeal from a judgment entered upon the verdict of a jury in an action upon a policy of War Risk Insurance. The appellant assigns as error the denial of its motion for a directed verdict.
The record shows that the appellee was in the service of the Unite,d States, as a soldier, from, December .15, 1917, to May 6, 1918; that he had a policy of War Risk Insurance; that he was discharged on May 6, 1918, upon a certificate of disability stating that he had pulmonary tuberculosis and hyperthyroidism ; that within thirty days after his return to his home he was employed at his pre-war occupation as a molder; that for a number of years thereafter he was gainfully employed and worked with reasonable regularity. At the time of trial he had active pulmonary tuberculosis in a moderate degree. There is no medical testimony that the appellee at the time he was discharged was, or at any time since has been, totally and permanently disabled.
This case is clearly ruled by Nicolay v. United States (C. C. A. 10) 51 F.(2d) 170; Hirt v. United States (C. C. A. 10) 56 F.(2d) 80; Eggen v. United States (C. C. A. 8) 58 F.(2d) 616; United States v. Peters (C. C. A. 8) 62 F.(2d) 977.
The judgment is reversed.